ITEMID: 001-91728
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF VERETENNIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1953 and lives in the town of Novaya Usman, Voronezh Region.
5. On 17 or 20 March 1998 the applicant brought an action against his former employer, a municipal enterprise, claiming his reinstatement in the post and damages. On 3 June 1998 the applicant amended his claims and sought to obtain certain documents from the respondent company.
6. On 8 February 2000 the Chaunskiy District Court of the Chukotka Region dismissed the applicant’s action. On 6 April 2000 the Chukotka Regional Court set aside the judgment and remitted the case for a fresh examination.
7. In May and July 2000 and January 2001 the applicant amended his claims, reiterated his claim for documents from the respondent and asked the court to call witnesses. On 1 February 2001 the District Court granted the applicant’s claims in part. On 24 May 2001 the Regional Court quashed the judgment and remitted the case for a re-trial.
8. In July 2001 and February 2002 the applicant amended his claims. On 22 February 2002 the District Court found for the applicant. The court reinstated him and awarded him 67,960 Russian roubles (RUB) on account of leave payment, RUB 39,766.09 for salary arrears and inflation losses, and RUB 10,000 in respect of non-pecuniary damage. On 16 May 2002 the Regional Court remitted the case for a new examination in the part of leave payment and upheld the remainder of the judgment.
9. On 30 November 2002 the applicant received RUB 39,766.09 as awarded by the court and another payment of RUB 17,397.14.
10. On 9 January 2003 the District Court awarded the applicant RUB 48,247 in leave payment. The judgment was not appealed against and became final on 20 January 2003.
11. On 24 January 2003 the bailiffs’ office opened enforcement proceedings. On 21 March 2003 the District Court instructed the bailiffs’ office to collect RUB 30,849.86 from the respondent company because due to a mistake the applicant had already received RUB 17,397.14.
12. On 5 May 2003 the bailiffs’ office closed the enforcement proceedings. They held that the judgment could not be enforced because the respondent had no property or funds; on 2 July 2002 the enterprise had been restructured so that its assets had been transferred to the municipality.
13. The judgment of 9 January 2003 was enforced in full on 14 April 2006.
14. The Civil Code defines State and municipal unitary enterprises as a special form of legal entities that do not exercise the right of ownership in respect of the property allocated to them by the property owner (Article 113 § 1). The State or municipal authority retains ownership of the property but the enterprise may exercise in respect of that property the right of economic control or operative management (Article 113 § 2).
15. The manager of a unitary enterprise is appointed by, and reports to, the owner (Article 113 § 4). The owner has the right to restructure or liquidate the enterprise. The owner’s consent is required for any transaction that may lead to encumbrance or alienation of the property.
16. The owner of an enterprise having the right of economic control is not liable for the enterprise’s debts unless the owner has caused insolvency of the enterprise or violated the procedure for its liquidation (Article 114 § 7). Such enterprise may be declared insolvent in accordance with the insolvency procedure applicable to private companies.
17. The owner of an enterprise having the right of operative management is liable for the enterprise’s debts in case of insufficiency of their funds (Article 115). Such enterprise may not be declared insolvent (Article 65).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
